Name: COMMISSION REGULATION (EC) No 1896/97 of 29 September 1997 correcting Regulation (EC) No 1887/97 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  plant product
 Date Published: nan

 L 267/54 | EN I Official Journal of the European Communities 30 . 9. 97 COMMISSION REGULATION (EC) No 1896/97 of 29 September 1997 correcting Regulation (EC) No 1887/97 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Commission Regulation (EC) No 1 887/97 (^ establishes a standard import value for determining the entry price of apples originating in certain third countries; Whereas an error has been discovered in the Annex to that Regulation; whereas the Regulation in question should therefore be corrected; Whereas Article 4 (3) of Regulation (EC) No 3223/94 provides that, where no standard import value is in force for a product for a given origin , the average of standard import values in force for that product are to apply; whereas, as a result, that average should be recalculated if one of the component standard import values is corrected; Whereas application of the corrected standard import value must be requested by the party concerned so that he is not placed at a disadvantage, HAS ADOPTED THIS REGULATION: Article 1 The standard import values applicable to apples origin ­ ating in certain third countries listed in the Annex to Regulation (EC) No 1887/97 are hereby replaced by the standard import values listed in the table in the Annex. Article 2 This Regulation shall enter into force on 30 September 1997 . At the request of the party concerned, Article 1 shall apply from 27 to 29 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24. 12. 1994, p. 66 . (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31 . 12. 1992, p . 1 . (4) OJ L 22, 31 . 1 . 1995, p. 1 . 0 OJ L 265, 27. 9 . 1997, p. 79 . 30 . 9 . 97 I EN I Official Journal of the European Communities L 267/55 ANNEX (ECU/100 kg) Regulation CN code Country code (') Standard importvalue (EC) No 1887/97 0808 10 92, 0808 10 94, 052 72,0 0808 10 98 064 47,8 388 99,6 400 81,4 528 64,8 I 804 80,4 999 74,3 (') Country nomenclature laid down in Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). The code '999 represents 'other origins'.